Case 20-70123-hdh13 Doc 6 Filed 04/17/20               Entered 04/17/20 15:56:46          Page 1 of 1




Monte J. White and Associates
Monte J. White
1106 Brook Ave, Hamilton Place
Wichita Falls, TX 76301
(940)723-0099
(940)723-0096 Fax
                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                      WICHITA FALLS DIVISION

IN RE:                                          §
                                                §
Virgil Owens, Jr                                §       CASE NO. 20-70123-HDH-13
                                                §
                                                §       Hearing on May 13, 2020
                                                §       10:00


                                 NOTICE OF HEARING ON
                        DEBTOR MOTION TO EXTEND AUTOMATIC STAY

         COME NOW Virgil Owens, Jr , Debtor, and file this Notice of Hearing. Attorney for Debtor
hereby notifies that hearing on Debtor Motion to Extend Automatic Stay is set before the Honorable
Judge Harlin D. Hale, at 10:00 A M, May 13, 2020, in the United States Bankruptcy Court, Room 222,
1000 Lamar, Wichita Falls, Texas 76301. A pre-hearing conference will be held at 8:30 AM on the same
date at the same location in room 303.


                                                        Respectfully submitted,

                                                        /s/Monte J. White
                                                        Attorney for Debtor


                                     CERTIFICATE OF SERVICE

        The undersigned hereby certified that on April 17, 2020, a true and correct copy of the foregoing
was served on all parties in interest on the mailing matrix by ECF and/or regular mail:

                                                        /s/Monte J. White,
                                                        Attorney for Debtor
